


Exhibit 10.8

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
June 11, 2009, by and between FAIRPOINT COMMUNICATIONS, INC., a Delaware
corporation (together with its successors and assigns permitted hereunder, the
“Company”), and DAVID L. HAUSER (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company desires to employ the Executive as the Chairman and Chief
Executive Officer of the Company; and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is desirable and in the best interests of the Company to enter into an
Employment Agreement with the Executive to insure that the Company will have the
exclusive benefit of the Executive’s knowledge and experience; and

 

WHEREAS, the Executive is willing to commit himself to serve the Company in the
capacities hereinafter stated, subject to the terms and conditions herein
provided; and

 

WHEREAS, this Agreement reflects the business judgment of the Company and the
Board that Executive’s services and leadership are fully necessary to restoring
the Company’s profitability, growth and efficiency, and that the compensation,
including the inducement awards set forth herein, is fair, reasonable and
necessary to induce Executive to assume this role; and

 

WHEREAS, it is the intention of the Company and the Board that the value of the
compensation to Executive, as set forth herein, including all inducement awards,
be fully preserved, including in the event of the restructuring or
recapitalization of the Company in any manner.

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby covenant
and agree as follows:

 

1.                                      Employment Period.  The Company hereby
agrees to employ the Executive, and the Executive hereby agrees to accept
employment with the Company for a period commencing on July 1, 2009, or such
later date (but not later than August 1, 2009) as shall be mutually agreed upon
by the Company and the Executive (the “Employment Date”) and ending immediately
prior to the third anniversary of the Employment Date (the “Employment Period”),
unless terminated earlier in accordance with Section 3.  In the event the
Executive continues to perform services for the Company as an employee after the
Employment Period for any reason, such services shall constitute employment for
an unspecified term, terminable at will, with or without cause or reason, with
or without advance notice, and with or without pay in lieu of advance notice,
unless otherwise mutually agreed in writing.

 

2.                                      Terms of Employment.

 

(a)                                  Position and Duties.

 

(i)                                     During the Employment Period, the
Executive shall serve as the Chairman and Chief Executive Officer of the Company
and shall perform and have the normal duties and responsibilities associated
with such positions.

 

(ii)                                  During the Employment Period (excluding
any periods of vacation and other leave to which the Executive is entitled), the
Executive shall devote substantially all his business time to the business and
affairs of the Company and shall use his best efforts to perform faithfully,
effectively and efficiently his duties and responsibilities.

 

(iii)                               Notwithstanding Section 2(a)(ii) hereof, it
shall not be a violation of this Agreement for the Executive to (A) serve on
industry, trade, civic, educational or

 

--------------------------------------------------------------------------------


 

charitable boards or committees, (B) deliver lectures or fulfill speaking
engagements, (C) manage personal investments, (D) serve on the board of
directors of one additional public company selected by the Executive, or
(E) serve on the board of directors of other public companies, as approved in
advance by the Board, so long as none of such activities materially interferes
with the performance of the Executive’s duties and responsibilities as an
employee of the Company.

 

(iv)                              The Executive shall observe and comply with
the Company’s Code of Business Conduct and all other rules and policies adopted
by the Company from time to time.

 

(b)                                 Compensation.

 

(i)                                     Base Salary.  During the Employment
Period, the Executive shall receive base salary at an annual rate of $800,000
(the “Annual Base Salary”), which shall be paid in substantially equal monthly
or more frequent installments in accordance with the customary payroll practices
of the Company.  The Executive’s Annual Base Salary shall be reviewed for an
increase within 60 days after the Company’s fiscal year ending December 31, 2010
and annually thereafter.

 

(ii)                                  Annual Incentives.  The Executive shall be
eligible to participate in the FairPoint Communications, Inc. 2008 Annual
Incentive Plan as described in this Section 2(b)(ii).  For the period beginning
on the Employment Date and ending December 31, 2010, the Compensation Committee
and the Board, in discussion with the Executive, will develop a set of goals to
be accomplished within such period and the Executive shall be eligible to earn a
bonus (up to 200% of the total base salary paid to the Executive for such
period) which shall be paid, to the extent earned, within 2-½ months after the
Company’s fiscal year ending December 31, 2010.  Beginning January 1, 2011,
Executive shall be eligible to earn a bonus each year (up to 200% of the
Executive’s Annual Base Salary), which bonus shall be paid, to the extent
earned, as provided in an objective bonus arrangement set and documented by the
Compensation Committee of the Board each year.  In the event the Executive
resigns, retires or his employment terminates for any reason other than Cause
during a performance period under the 2008 Annual Incentive Plan after the third
anniversary of the Employment Date, the Executive shall be entitled to receive a
pro-rata annual incentive for such performance period and such pro-rata
incentive shall be payable at the end of such performance period.

 

(iii)                               Long Term Incentives.  The Executive shall
be eligible to participate in the FairPoint Communications, Inc. 2008 Long Term
Incentive Plan and receive awards of performance units for performance periods
beginning on or after January 1, 2010 on the same basis as other senior
executives of the Company.  The Executive’s performance unit award for each
performance period shall be equal to (A) 80% of the Executive’s Annual Base
Salary for threshold performance, (B) 200% of the Executive’s Annual Base Salary
for target performance, and (C) 400% of the Executive’s Annual Base Salary for
maximum performance.  In the event the Executive resigns, retires or his
employment terminates for any reason other than Cause during a performance
period under the 2008 Long Term Incentive Plan after the third anniversary of
the Employment Date, the Executive shall be entitled to receive a pro-rata long
term incentive for such performance period and such pro-rata incentive shall be
payable at the end of such performance period.

 

(iv)                              Employment Inducement Equity Awards.  As
additional consideration for the Executive to enter into this Agreement, the
Company shall grant to the Executive (A) options to purchase 1,600,000 shares of
the Company’s common stock (the

 

2

--------------------------------------------------------------------------------


 

“Options”), (B) $4,000,000 in restricted shares of the Company’s common stock
(the “Restricted Stock”) and (C) performance units for two performance
measurement periods beginning on the Employment Date:  one ending December 31,
2010 and one ending December 31, 2011.  The Options shall be granted on the
Employment Date and the exercise price of the Options shall be equal to the
average of the closing prices of the Company’s common stock during the thirty
calendar days immediately preceding the Employment Date.  The Options shall vest
and become exercisable in three equal annual installments commencing one year
from the Employment Date, provided the Executive’s employment shall continue
through each such date.  The Restricted Stock shall be awarded in three
installments as follows:  (A) $500,000 on the Employment Date, (B) $1,750,000 on
the first anniversary of the Employment Date and (C) $1,750,000 on the second
anniversary of the Employment Date.  The value of the Restricted Stock for
purposes of determining the number of shares to be awarded shall be equal to the
average closing prices of the Company’s common stock during the thirty calendar
days immediately preceding each award date.  The Restricted Stock shall become
fully vested and released to the Executive immediately prior to the third
anniversary of the Employment Date, provided the Executive’s employment with the
Company shall continue through such date.  The performance units shall be earned
by the Executive and paid in shares of the Company’s common stock based on the
performance of the Company during the performance periods.  The Executive’s
performance unit award for each of the performance periods shall be equal to
(A) 80% of the Executive’s Annual Base Salary for threshold performance,
(B) 200% of the Executive’s Annual Base Salary for target performance, and
(C) 400% of the Executive’s Annual Base Salary for maximum performance.  The
other terms and conditions of the Options, the Restricted Stock and the
performance units shall be set forth in separate award agreements entered into
between the Company and the Executive.

 

(v)                                 Savings and Retirement Plans.  During the
term of the Executive’s employment, the Executive shall be entitled to
participate in all savings and retirement plans, practices, policies and
programs applicable generally to other senior executives of the Company, as in
effect and as amended from time to time.

 

(vi)                              Welfare Benefit Plans.  During the Employment
Period, the Executive and the Executive’s eligible dependents shall be eligible
for participation in and shall receive all benefits under the welfare benefit
plans, practices, policies and programs provided by the Company, including
medical, prescription, dental, disability, group life, accidental death and
travel accident insurance plans and programs, as amended from time to time, on
the terms applicable generally to other employees or other senior executives of
the Company.  If a Disability (as defined in Section 4) of the Executive occurs
during the first year of the Employment Period, the Company shall pay to the
Executive the cash equivalent of the long term disability benefits the Executive
would have received under the Company’s long term disability plan if the
Executive had been covered by such plan.  Upon the Executive’s retirement,
resignation or termination of employment with the Company after the third
anniversary of the Employment Date, the Executive shall be permitted to continue
medical coverage for the Executive and the Executive’s spouse, at the
Executive’s election and at the Executive’s sole cost and expense, until age 65
under the Company’s then existing group medical plan.

 

(vii)                           Perquisites.  During the Employment Period, the
Executive shall be entitled to receive, in addition to the benefits described
above, such perquisites and fringe benefits appertaining to his position in
accordance with any policies, practices and procedures established by the Board,
as amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(viii)                        Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
employment expenses incurred by the Executive in accordance with the Company’s
policies, practices and procedures, as in effect and as amended from time to
time.  The Company shall also pay the reasonable costs and expenses for legal
services incurred by the Executive in the negotiation and execution of this
Agreement.

 

3.                                      Termination of Employment and Employment
Period.

 

(a)                                  Death or Disability.  The Executive’s
employment and the Employment Period shall terminate automatically upon the
Executive’s death.  If a Disability (as defined below) of the Executive occurs,
the Company may give to the Executive written notice in accordance with
Section 9(e) hereof of its intention to terminate the Executive’s employment and
the Employment Period.  In such event, the Executive’s employment with the
Company and the Employment Period shall terminate effective on the 90th day
after receipt of such notice by the Executive (the “Disability Effective Date”),
if, within 90 days after such receipt, the Executive shall not have returned to
perform, with reasonable accommodation, the essential functions of his
position.  For purposes of this Agreement, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“Disability” shall mean disability as defined in such long-term disability
plan.  The determination of whether the Executive has a Disability shall be made
by the person or persons required to render disability determinations under the
long-term disability plan if the Executive is a participant in such plan.  At
any time the Company does not sponsor a long-term disability plan for its
employees, “Disability” shall mean the Executive’s inability to perform, with
reasonable accommodation, the essential functions of his position hereunder for
a period of 180 days in any 360 consecutive day period due to mental or physical
incapacity.  Prior to furnishing notice of termination for Disability, the
Company shall exercise its best efforts to provide the Executive reasonable
accommodation for any such impairment, as required by the Americans With
Disabilities Act, and shall, if requested by the Executive, exercise its best
efforts to assist the Executive in obtaining benefits under any short-term or
long-term disability plan sponsored by the Company and/or its insurers.

 

(b)                                 Termination with or without Cause.  The
Company may terminate the Executive’s employment and the Employment Period for
Cause or without Cause.  For purposes of this Agreement, “Cause” shall mean the
Executive’s (i) knowing and willful misappropriation of any funds or any
material property of the Company, (ii) obtaining or attempting to obtain any
material personal profit from any transaction in which the Executive has an
interest which is adverse to the interest of the Company unless the Company
shall first give its consent to such transaction, (iii) willfully and
deliberately taking any action that is committed in bad faith, without
reasonable belief that such action is in the best interest of the Company, which
act is materially detrimental to the Company’s goodwill or materially damaging
to the Company’s relationships with its customers, suppliers or employees,
(iv) being convicted of or pleading nolo contendere to any crime or offense
constituting a felony under applicable law or any crime or offense involving
fraud or moral turpitude that is detrimental to the Company or its good will, or
(v) intentional and continued failure (for a period of at least 20 days) to
comply with any material term of this Agreement, applicable laws or governmental
regulations within the scope of employment as defined by this Agreement, which
failure causes material and demonstrable injury to the Company, after a demand
for substantial performance is delivered to the Executive by the Board that
specifically identifies the manner in which the Board believes the Executive has
failed to so comply.  For purposes of this Agreement, “without Cause” shall mean
a termination by the Company of the Executive’s employment and the Employment
Period for any reason other than a termination based upon Cause or the
Executive’s death or Disability.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Resignation with or without Good Reason. 
The Executive may resign from the Executive’s employment and terminate the
Employment Period for Good Reason or without Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean the Executive’s resignation from employment
within 45 days after the occurrence of any of the following without the
Executive’s express written consent:  (i) the Executive’s responsibilities or
duties as Chairman and Chief Executive Officer (and ignoring for such purpose
any temporary responsibilities) are significantly or materially reduced; (ii) a
reduction in the Executive’s overall compensation opportunities (as contrasted
with overall compensation actually paid or awarded); (iii) the material
diminishment or elimination of the Executive’s rights under this Agreement;
(iv) the relocation of the headquarters of the Company more than 50 miles from
the location of the Company’s headquarters on the Employment Date; or (v) any
material breach by the Company of this Agreement.  Executive may resign from
employment for Good Reason so long as Executive tenders his written resignation
to the Board within 45 days after the occurrence of the event that forms the
basis for the Executive’s resignation for Good Reason, and as long as the
Executive’s resignation describes in reasonable detail the Executive’s objection
to any of the matters described in this Section 3(c) and provides the Company an
opportunity to cure such action or breach within 14 calendar days after
receiving the Executive’s written resignation.

 

(d)                                 Notice of Termination.  Any termination by
the Company for Cause or without Cause or by the Executive for Good Reason or
without Good Reason shall be communicated by a Notice of Termination to the
Executive or the Company, as the case may be, given in accordance with
Section 9(e).  For purposes of this Agreement, the term “Notice of Termination”
means a written notice which (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the Date of Termination.

 

(e)                                  Date of Termination.  The term “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company for Cause or without Cause, the date of receipt of the Notice of
Termination or any later date specified therein pursuant to Section 3(d),
(ii) if the Executive’s employment is terminated by the Executive, 30 days from
the date of receipt of the Notice of Termination, and (iii) if the Executive’s
employment is terminated by reason of death or Disability, the date of death of
the Executive or the Disability Effective Date, as the case may be.

 

4.                                      Obligations of the Company upon
Termination.

 

(a)                                  Events That Trigger Severance Benefits. 
The Executive will receive severance benefits as described in Section 4(c) of
this Agreement (“Severance Benefits”) if (i) the Company terminates the
Executive’s employment without Cause or (ii) the Executive resigns his
employment for Good Reason.

 

(b)                                 Events That Do Not Trigger Severance
Benefits.  The Executive shall not be entitled to receive Severance Benefits as
described in Section 4(c) of this Agreement if (i) the Company terminates the
Executive’s employment for Cause, (ii) the Executive’s employment terminates on
account of the Executive’s death or Disability, or (iii) the Executive resigns
his employment without Good Reason.

 

(c)                                  Severance Benefits.  Subject to the
provisions of Sections 7 and 9(h) of this Agreement, if the Executive becomes
entitled to Severance Benefits as provided in Section 4(a) of this Agreement,
the Company will provide the Executive the following:

 

5

--------------------------------------------------------------------------------


 

(i)                                     any unpaid Annual Base Salary as of the
Date of Termination, expense reimbursements, accrued benefits, and any earned
but unpaid bonus or incentive compensation for the fiscal year before the year
of the Date of Termination, provided that any unpaid vested amounts or benefits
under the Company’s compensation, incentive or benefits plans will be paid in
accordance with the terms of those plans;

 

(ii)                                  a lump sum cash payment equal to 2 times
the sum of (A) the highest Annual Base Salary rate in effect during the 12 month
period immediately preceding the Date of Termination, (B) the Executive’s target
annual incentive award and (C) the value of the long term incentive award the
Executive would have been entitled to receive for the performance period ending
as of the next December 31 after the Date of Termination measured by the
Company’s performance through the Date of Termination;

 

(iii)                               accelerated vesting of the Options; and

 

(iv)                              accelerated award of all shares of Restricted
Stock that have not been awarded pursuant to Section 2(b)(iv) of this Agreement
as of the Date of Termination and accelerated vesting of all shares of
Restricted Stock.

 

(d)                                 Timing of Payment.  The payment of the
Severance Benefits will occur no later than 10 days after the effective date of
the Release described in Section 4(e) (as specified therein), unless payment
must be delayed as provided in Section 9(h) to comply with the terms of Internal
Revenue Code Section 409A.

 

(e)                                  Release.  The Severance Benefits are
conditioned upon the Executive’s signing and making effective a general release
of claims in a form designated by the Company in its sole discretion (the
“Release”).  The Company shall not have any obligation to provide the Severance
Benefits in the event Executive does not sign and make effective the Release.

 

5.                                      Golden Parachute.  The Executive’s total
payments and benefits under this Agreement may exceed the relevant limitations
under the “golden parachute” provisions of Section 280G of the Internal Revenue
Code.  However, nothing in this Agreement will cause the Company to be required
to pay to the Executive any amount in excess of the Severance Benefits provided
for in this Agreement.  Notwithstanding the foregoing, in the event any payment
or benefit to the Executive under this Agreement or otherwise would
(a) constitute a “parachute payment” within the meaning of Internal Revenue Code
Section 280G and (b) but for this sentence, be subject to the excise tax imposed
by Section 4999 of the Internal Revenue Code (or any comparable successor or
state law provision) and any related interest or penalties (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall receive either
(i) the largest portion of such payments and benefits that would result in no
portion of such payments and benefits being subject to the Excise Tax or
(ii) the full amount of such payments and benefits; whichever of the amounts
under (i) and (ii), when taking into account all applicable federal, state,
local and foreign income and employment taxes, the Excise Tax and any other
applicable taxes (all computed at the highest applicable marginal rate), results
in the Executive’s receipt, on an after-tax basis, of the greatest amount of
payments and benefits, notwithstanding that all or some portion thereof may be
subject to the Excise Tax.  In the event of a reduction hereunder, the Executive
will be given the choice of which payments or benefits to reduce to the extent
practicable for the Company.  The foregoing calculations shall be made at the
Company’s expense by an accounting firm selected by the Company.  The Executive
shall remain solely liable for all income taxes, the Excise Tax, or other
amounts assessed on any payments or benefits to which the Executive is entitled
and nothing in this Agreement or otherwise shall be interpreted as obligating
the Company to pay (or reimburse the Executive for) any income taxes, Excise
Taxes, or other taxes or amounts assessed against or incurred by the Executive
in connection with the Executive’s receipt of such payments and benefits.

 

6

--------------------------------------------------------------------------------


 

6.                                       Protection of Confidential
Information.  The Executive acknowledges that by reason of his position with the
Company, he will have complete access to and knowledge of the Company’s
Confidential Information.  The Company’s “Confidential Information,” as used in
this Agreement, means any form of data or information in the possession or
control of the Company which relates to its business affairs, including but not
limited to trade secrets, proprietary information or other information not in
the public domain.  Confidential Information includes but is not limited to
product or service concepts and designs, marketing insights, technology related
to the Company’s business, business methods and strategies, all financial
information and plans of the Company, acquisition targets and potential targets,
strategic business plans, pricing terms and methods, growth, expansion or
acquisition plans, financing or venture capital sources and plans, and all
similar information that the Company holds in confidence or that competitors of
the Company would be desirous of obtaining.  The Executive agrees to use the
Confidential Information only for the purpose of or in connection with the
business of the Company, and to keep the Company’s Confidential Information in
strictest confidence and secrecy and not to use or disclose Confidential
Information to any person or entity except for purposes of conducting the
business of the Company, both during the term of the Executive’s employment with
the Company (both during the Employment Period and any continuation period
thereafter) and thereafter for a period of 5 years.  The Executive will return
all Confidential Information to the Company promptly following termination of
his employment with the Company.

 

7.                                      Non-Competition.

 

(a)                                  Non-Competition Agreement.  The Executive
agrees that, without the prior written consent of the Board, during the term of
his employment with the Company, including any continued employment after the
Employment Period, and for a period of 2 years thereafter, he will not “Compete”
with the Company in the “Prohibited Territory.”

 

(b)                                 Definition of “Compete”.  For purposes of
this Section 7, the term “Compete” means to be employed or engaged in any
capacity, whether as an employee, as a consultant, or by self-employment,
individually or on behalf of others, or to have any ownership interest in, any
business or entity engaged in business in the “Communications Industry”;
provided, however, that the purchase and ownership of capital stock of less than
two percent (2%) in a publicly traded entity within the Communications Industry
shall not constitute competing.  As used herein, the term “Communications
Industry” shall have its broadest definition, as generally understood by the
investing public, and includes, but is not necessarily limited to the ownership,
acquisition or operation of, investment in, or the provision of services or
technology related to Rural Local Exchange Carriers (RLECs), Incumbent Local
Exchange Carriers (ILECs), Competitive Local Exchange Carriers (CLECs), Internet
Service Providers (ISPs), cable television services, retail or wholesale
distribution of long distance services, Internet portal services, web casting
and web hosting, dedicated service lines (DSL), broadband, voice or video
conferencing, voice mail services, voice, data or video transmissions, cellular
or wireless telephone, data, paging or Internet access services, prepaid calling
cards and other prepaid communication services, electronic mail services,
directory and operator assistance services, facsimile and data services, and
other similar and related services and products.

 

(c)                                  Definition of “Prohibited Territory”.  For
purposes of this Section 7, the term “Prohibited Territory” shall mean and
include each of the following defined areas: (i) the United States, and/or
(ii) any State within the United States where the Company is engaged in business
in the Communications Industry.  For purposes of this Section 7, a person or
entity is considered to be Competing in the Prohibited Territory if it is
engaged in offering or providing products or services related to the
Communications Industry within the Prohibited Territory, regardless of the
geographic location of the Competing individual or entity.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Acknowledgments by Executive.  The Executive
acknowledges that the terms of this Section 7, including the definitions of
Compete, Communications Industry and Prohibited Territory, and the 2 year post
employment term are reasonable, and are no broader than necessary to protect the
Company’s legitimate business interests.  The Executive specifically
acknowledges and agrees that (i) he has received adequate and valuable
consideration for entering into this noncompetition agreement, (ii) the Company
is currently engaged in business in the Communications Industry, and is either
actively engaged in each aspect thereof set out in the definition set forth in
Section 7(b) above, or it reasonably anticipates that it will be engaged in each
such aspect or activity during the Employment Period, and that part of the
Executive’s responsibilities as Chairman and Chief Executive Officer of the
Company are and will continue to be to explore and expand the Company into each
aspect of the Communications Industry where it can profitably do so, (iii) the
nature of the Communications Industry is such that the range of business and
competition is not necessarily contained within easily definable geographic
territories, and that, in many respects, otherwise unrelated aspects of the
Communications Industry are competitive with each other (for example, cable
television providers, telephone companies, wireless providers and ISPs all
compete with each other to provide Internet access and services to consumers and
businesses), (iv) the business of investing in and operating RLECs, ILECs, CLECs
and/or ISPs is highly competitive, and (v) by reason of his responsibilities as
Chairman and Chief Executive Officer of the Company, he will be intimately
familiar with and engaged in developing the Company’s business, financial,
strategic and growth plans and other Confidential Information, and that if he
engages in any of the activity prohibited by this Section 7, it is inevitable
that he would use or disclose Confidential Information of the Company.

 

(e)                                  Enforcement; Survival.  The Executive
agrees that the Company would suffer irreparable harm in the event of any
violation of Section 6 or 7 hereof, and the Company is therefore entitled to
injunctive relief to enforce the provisions thereof.  The provisions of Sections
6 and 7 shall survive the termination of this Agreement in accordance with their
terms, and shall inure to the benefit of the Company and its affiliates, and
each of their successors and assigns.

 

8.                                      Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws, such provision shall be fully severable, this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement.

 

9.                                      Miscellaneous.

 

(a)                                  Counterparts.  This Agreement may be
executed in several counterparts each of which is an original.  This Agreement
and any counterpart so executed shall be deemed to be one and the same
instrument.  It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts.

 

(b)                                 Contents of Agreement; Parties-In-Interest. 
This Agreement and the separate award agreements for the Options, the Restricted
Stock and the performance units described in Section 2(b)(iv) set forth the
entire understanding of the parties regarding the subject matter hereof and
thereof.  Any previous agreements or understandings between the parties
regarding the subject matter hereof are merged into and superseded by this
Agreement.  All representations, warranties, covenants, terms, conditions and
provisions of this Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective heirs, legal representatives, successors
and permitted assigns of the Company and the Executive.  Neither this Agreement
nor any rights, interests or obligations hereunder may be assigned by any party
without the prior written consent of the other party hereto.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Governing Law.  This Agreement shall be
construed and enforced in accordance with the laws of the State of North
Carolina, without regard to principles of conflict of laws.

 

(d)                                 Section Headings.  The section headings
herein have been inserted for convenience of reference only and shall in no way
modify or restrict any of the terms or provisions hereof.

 

(e)                                  Notices.  All notices, requests, demands
and other communications which are required or permitted hereunder shall be
sufficient if given in writing and delivered personally or by reputable
overnight courier or registered or certified mail, postage prepaid, or by
facsimile transmission (with a copy simultaneously sent by registered or
certified mail, postage prepaid), as follows (or to such other address as shall
be set forth in a notice given in the same manner):

 

If to the Company, to:

 

FairPoint Communications, Inc.

521 East Morehead Street, Suite 500

Charlotte, North Carolina 28202

Facsimile:  (704) 344-1594

Attn:  Shirley J. Linn, Esq.

 

If to the Executive, to:

 

Most recent address on the Company’s

employment records for the Executive

 

(f)                                    Modification and Waiver.  Any of the
terms or conditions of this Agreement may be waived in writing at any time by
the party which is entitled to the benefits thereof, and this Agreement may be
modified or amended at any time by the Company and the Executive.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by each of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof nor shall such waiver constitute a continuing waiver.

 

(g)                                 Third Party Beneficiaries.  Except as
otherwise expressly set forth herein, no individual or entity shall be a
third-party beneficiary of the representations, warranties, covenants and
agreements made by any party hereto.

 

(h)                                 Compliance with Code Section 409A. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that the Company determines would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code would
otherwise be payable or distributable under this Agreement by reason of the
Executive’s separation from service, then to the extent necessary to comply with
Internal Revenue Code Section 409A:  (i) if the payment or distribution is
payable in a lump sum, the Executive’s right to receive payment or distribution
of such non-exempt deferred compensation will be delayed until the earlier of
the Executive’s death or the first day of the seventh month following the
Executive’s separation from service, and (ii) if the payment, distribution or
benefit is payable or provided over time, the amount of such non-exempt deferred
compensation or benefit that would otherwise be payable or provided during the
six-month period immediately following the Executive’s separation from service
will be accumulated, and the Executive’s right to receive payment or
distribution of such accumulated amount or benefit will be delayed until the
earlier of the Executive’s death or the first day of the seventh month following
the Executive’s separation from service and paid or provided on the earlier of
such dates, without interest, and the normal payment or distribution schedule
for any remaining payments,

 

9

--------------------------------------------------------------------------------


 

distributions or benefits will commence.  To the extent the Company determines
any expense reimbursement or in-kind benefit to which the Executive is or may be
entitled to receive under this Agreement constitutes non-exempt “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code, then
(i) such reimbursement shall be paid to the Executive as soon as
administratively practicable after the Executive submits a valid claim for
reimbursement, but in no event later than the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year of the Executive shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year of the Executive, and (iii) the Executive’s right to reimbursement
or in-kind benefits shall not be subject to liquidation or exchange for another
benefit.  For purposes of this Agreement, the term “separation from service”
shall be defined as provided in Internal Revenue Code Section 409A and
applicable regulations.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be duly executed as of the date first above written.

 

 

EXECUTIVE

 

 

 

 

 

/s/ David L. Hauser

 

 

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Shirley J. Linn

 

Name: Shirley J. Linn

 

Title: Executive Vice President

 

11

--------------------------------------------------------------------------------
